DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
As a result of the Patent Trial and Appeal Board (PTAB or “the Board”) Decision of April 1, 2021, claims 1 and 26-40 are pending.

Allowable Subject Matter
Claims 1 and 26-40 allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1 (and similarly, independent claims 29 and 36), the prior art of record does not disclose a computer-implemented method, performed by a computing device comprising a touch-sensitive display, the method comprising the combination of:
 based on detecting an invocation of the select operation while the second graphical layout is displayed, entering a commanding mode by transitioning from displaying the second graphical layout to displaying the first graphical layout, wherein the detected select operation is interactively invoked via a selection of text without use of the virtual keyboard; and 
based on detecting activation of one of the operation keys by the user while in the commanding mode, executing a corresponding one of the cut, copy, and paste operations that corresponds to the activated operation key, and exiting the commanding mode based on the activation of the one of the 

As argued by Applicant and held by the Board, the reference of Conrad (US 2006/0132447 A1) does not teach the feature of transitioning from a first graphical layout to a second graphical layout through the invocation of a selection of text without use of the virtual keyboard (Board Decision at pg. 4-6). The Board has held that transitioning function within Conrad is within an already transformed keyset and determined on contextual clues (e.g. selected text), and that the teachings of Conrad were part of separate embodiments. (Board Decision at pg. 6). Thus, claim 1 is free of the prior art and is allowed.

The remaining art is cited on the PTO-892 here as being relevant to the field of the Invention but also does not cure the deficiencies above or combine to render obvious the features described above. The remaining claims and dependent off of claims 1, 29 or 36 and are allowed as a result of their dependencies. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626